Citation Nr: 0812273	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-17 646	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for residuals of a right ankle fracture.

2.  Entitlement to service connection for depressive 
disorder, including secondary to the service-connected right 
ankle fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In support of his claims, the veteran testified at a hearing 
at the RO in December 2007 before the undersigned Veterans 
Law Judge of the Board (Travel Board hearing).  During the 
hearing, he submitted additional evidence and waived his 
right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2007).


FINDINGS OF FACT

1.  The veteran's right ankle is not ankylosed and shows no 
sign of marked malunion or nonunion of the tibia or fibula.

2.  The veteran has been gainfully employed as a law 
enforcement officer with the U.S. Postal Service for at least 
seventeen years, during which time his right ankle disability 
has not markedly interfered with his ability to perform his 
job.  

3.  A VA examiner in February 2005 reviewed the claims file 
and administered a mental status examination before 
determining that the veteran's depressive disorder is 
unrelated to his service-connected right ankle disability.




CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 20 percent for the residuals of the right ankle 
fracture.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.71a, Diagnostic Codes 5262, 5270, 5271 
(2007).

2.  The veteran's depressive disorder was not incurred in or 
aggravated by his military service and is not proximately 
due, the result of, or aggravated by the service-connected 
right ankle disability.  38 U.S.C.A. § 1110, (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for his depressive 
disorder as well as an increased rating for his already 
service-connected right ankle disability.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate review.  
The Board will then address these claims on their merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
November 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed the veteran of 
the evidence required to substantiate both claims on appeal 
and of his and VA's respective responsibilities for obtaining 
supporting evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of the type of information and 
evidence he needed to substantiate his claim for an increased 
rating.  And with respect to his service-connection claim, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against this claim.  So any 
questions as to the appropriate downstream disability rating 
or effective date to be assigned are moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  See, too, 38 C.F.R. 
§ 20.1102 (harmless error).

The Board acknowledges that the VCAA letter sent to the 
veteran in November 2004 does not meet all of the 
requirements of Vazquez-Flores, creating a presumption of 
prejudice.  In this regard, the November 2004 letter notified 
the veteran that medical or lay evidence must show a 
worsening or increase in severity of his right ankle 
disability, but did not ask him about the effect that such 
worsening or increase has on his employment and daily life.  
Nevertheless, this, too, is nonprejudicial.

In particular, the April 2005 SOC properly notified the 
veteran that he may submit evidence concerning the effects 
his right ankle disability has on his employment and daily 
life.  These factors were also fully discussed at his 
December 2007 hearing before the undersigned Veterans Law 
Judge.  The SOC also explained that a higher disability 
rating could not be assigned because there is no evidence of 
any ankylosis of the right ankle or malunion of the tibia or 
fibula with marked disability.  It therefore is reasonable to 
conclude the veteran understands what is needed to support 
his increased-compensation claim.  He has shown actual 
knowledge of what is needed to support this claim as 
reflected in his hearing testimony in which he discussed how 
his right ankle disability affects his employment - for 
example, specifically mentioning that he has been unable to 
pass certain qualification tests, given what amounts to 
medical exemptions, and told to refrain from any physical 
training.  So the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative.  He also was provided VA examinations to 
determine whether his psychiatric disorder is related to his 
service-connected right ankle disability and to assess the 
severity of his right ankle disability.  So no further 
development is required. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) and Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Concerning the March 2005 VA examination to assess the 
severity of the 
service-connected right ankle disability, the report of this 
evaluation, which includes range-of-motion testing of the 
right ankle, is adequate for rating purposes.  38 C.F.R. 
§ 4.2.  During his hearing, the veteran argued that he is 
entitled to another VA examination because his right ankle 
disability has worsened since that March 2005 VA examination.  
The Board disagrees.  As will be explained, his right ankle 
disability is already at the maximum rating for limitation of 
motion of the ankle.  And since a higher rating is only 
available for ankylosis of the ankle or malunion or nonunion 
of the tibia and fibula, neither of which has been shown by 
the evidence nor alleged by the veteran, an additional VA 
examination is not warranted.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  See also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (indicating that remands are unwarranted where the 
additional development efforts would serve no useful 
purpose).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
Court.

II.  Increased Rating for 
Residuals of a Facture of the 
Right Ankle

The veteran fractured his right ankle while playing football 
in service.  In August 1970, the RO granted service 
connection and assigned a 20 percent rating for the residuals 
of the fracture.  In June 2004, the veteran filed a claim for 
a higher rating.  For the reasons set forth below, however, 
the Board finds that the preponderance of the evidence is 
against his claim, so it must be denied.

A.  Schedular Basis

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's right ankle disability is currently rated as 20 
percent disabling under DC 5271, for marked limitation of 
motion of the ankle.  But since 20 percent is the maximum 
rating allowed under this diagnostic code, the Board must 
determine whether any other applicable code provision 
warrants a higher rating for this disability.  38 C.F.R. § 
4.71a, DC 5271.



Ratings higher than 20 percent are provided under DC 5270 
where the ankle is ankylosed.  See 38 C.F.R. § 4.71a, DC 
5270.  Ankylosis is "[s]tiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  However, no evidence of ankylosis has been 
submitted.  

Although the mobility of the veteran's right ankle is 
limited, it has never been characterized as immobile and, in 
any event, no fibrous or bony union across the joint (which 
would indicate consolidation of the joint) has been shown.  
In this regard, the March 2005 VA examination report notes 
the veteran's right ankle demonstrated 10 degrees of active 
dorsiflexion and 35 degrees of active plantar flexion.  This 
clearly shows he has retained some measurable range of motion 
in his right ankle.  Therefore, because his ankle is not 
ankylosed, a disability rating higher than 20 percent is not 
warranted under DC 5270.

The Board has also considered DC 5262, which provides a 30 
percent rating for malunion of the tibia and fibula with 
marked ankle disability, and a 40 percent rating for nonunion 
of the tibia and fibula with loose motion which requires a 
brace. See 38 C.F.R. § 4.71a, DC 5262.  However, the March 
2005 VA examination report does not indicate the veteran's 
right ankle is characterized by malunion or nonunion with 
marked impairment, thereby precluding a higher rating under 
DC 5262.

In addition to these criteria, the Board is generally 
required to consider whether an increased rating is warranted 
on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  But where, as in 
this case, a musculoskeletal disability is currently rated at 
the highest schedular rating available based upon limitation 
of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 
4.59 is not warranted.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  In other words, since there is no applicable 
diagnostic code which provides a disability rating higher 
than 20 percent for limitation of motion of the ankle, 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not in 
order.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 20 percent for the veteran's service-connected 
residuals of the right ankle fracture.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is 
denied.

B.  Extra-schedular Basis

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

Here, though, no evidence shows the veteran's right ankle 
disability has independently caused marked interference with 
his employment or required frequent periods of 
hospitalization.  He testified during his hearing that he had 
to give up a promising career as a carpenter seventeen years 
earlier because of his right ankle disability - although the 
record indicates he quit his brother's construction company 
at that time because of his right ankle disability 
in combination with his strained relationship with his 
brother.  In any event, the record shows he has been 
gainfully employed as a law enforcement officer with U.S. 
Postal Service for the past seventeen years.  



The veteran explained that he had difficulty completing 
several aspects of the annual defensive training test - in 
particular, kicking a bag - because of his right ankle 
disability.  In support of this assertion, he submitted an 
email from his supervisor indicating the veteran was excused 
from "DT" [defensive training] due to medical reasons.  But 
it is unclear from this email whether he was referring to the 
veteran's right ankle disability.  Regardless, and even more 
significant to the issue of an extraschedular rating, the 
veteran later testified that he had not missed work because 
of his right ankle disability.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  
This is another way of saying the veteran's existing 20 
percent rating contemplates there will be some employment 
impairment.

In short, although the veteran's right ankle disability may 
interfere with his ability to perform certain aspects of his 
job, such impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

III.  Service Connection for Depressive 
Disorder, Claimed to be Secondary to the 
Already Service-Connected Right Ankle 
Disability

The veteran was recently diagnosed with depressive disorder, 
which he claims he developed as a result of his service-
connected right ankle disability.  For the reasons set forth 
below, however, the Board finds that the preponderance of the 
evidence is against this claim, so it, too, must be denied.



Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically (i.e., permanently) aggravated the disability in 
question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. § 
3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus or relationship 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Here, though, there is no basis to grant service connection 
for depressive disorder on a direct basis.  The veteran's 
service medical records make no reference to psychiatric 
problems, see Struck v. Brown, 9 Vet. App. 145 (1996); the 
veteran first reported psychiatric problems in 2004, 
approximately 35 years after he left service, see Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000); and no medical 
evidence relates his psychiatric disorder, diagnosed as 
adjustment reaction and depressive disorder, to his service.  
See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
In light of these findings, no medical evidence supports his 
claim under a direct theory of service connection.  



The veteran's claim also fails under a secondary theory of 
service connection, as no medical evidence relates his 
depressive disorder to his service-connected right ankle 
disability.  Both VA outpatient treatment records as well as 
a VA compensation examination report provide evidence against 
the claim. 

The veteran was first treated for psychiatric complaints in 
2004 at a VA medical center.  In a June 2004 entry, it was 
noted that he had quit his brother's construction company 
fourteen years earlier because of an ankle injury and a 
"soured" relationship with his brother.  The diagnostic 
impression included adjustment reaction, mixed emotions, and 
cannot rule out PTSD.  However, nowhere in this report does 
the examining psychiatrist attribute the veteran's adjustment 
reaction to his right ankle disability.  As such, the VA 
outpatient treatment records provide evidence against the 
claim.

At a VA compensation examination in February 2005, the 
examiner reviewed the veteran's claims file for the pertinent 
medical and other history, personally interviewed the 
veteran, and administered a mental status evaluation before 
attributing his psychiatric symptoms to depressive disorder, 
not otherwise specified.  But the examiner then opined that 
"[t]he veteran's current psychiatric symptoms, diagnosed 
here at Depressive Disorder NOS [not otherwise specified], 
are less likely than not due to (secondary to) his service 
connected right ankle fracture."  

This medical opinion constitutes compelling evidence against 
the claim, as it was based on a review of the claims file and 
has not been contradicted by any other medical evidence.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position); see also Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases).



In addition to the medical evidence, the Board has considered 
the veteran's lay statements in support of his claim, 
including his testimony during his December 2007 hearing.  
But he is not competent to causally relate his psychiatric 
disorder to his service-connected right ankle disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  Even if he was 
competent to comment on the etiology of his depressive 
disorder, his contentions are still outweighed by the 
evidence of record - namely the February 2005 VA medical 
opinion that his depressive disorder is unrelated to his 
service-connected right ankle disability.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for depressive disorder, including as secondary to 
his already service-connected right ankle disability.  And as 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53- 56.  Accordingly, the appeal is denied.


ORDER

The claim for a disability rating higher than 20 percent for 
residuals of the right ankle fracture is denied. 

The claim for service connection for depressive disorder, 
including as secondary to the already service-connected right 
ankle disability, also is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


